                                                               =
                                                               S'l
                                                                      IN O!Pf.· fJ!~T
                                                                       ' t~£w..c
                                                                 . . {lJtk . ·. 01Vt~6~W.O.
                                                                                            .
                                                                                             ·.  (If ' '



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                   DANVILLE DIVISION



   UNITED STATES OF AMERICA

   v.                                        Criminal Action No. 4:18CR00011

   JAQUAN LAMONT TRENT




          In the presence of Paul Scott DeBruin , my counsel, who has fully explained the

   charges contained in the first superseding indictment against me, and having received a

   copy of the first superseding indictment from the United States Attorney before being

   called upon to plead, I hereby plead guilty to said first superseding indictment and count

   one thereof. I have been advised of the maximum punishment which may be imposed by

   the court for this offense. My plea of guilty is made knowingly and voluntarily and without

   threat of any kind or without promises other than those disclosed here in open court.




   Date




Case 4:18-cr-00011-MFU-RSB Document 370 Filed 03/11/19 Page 1 of 1 Pageid#: 1293
